ON MOTION

ORDER

MAYER, Circuit Judge.
Sanofí-Aventis et al. (Sanofi) submit correspondence that the court treats as a motion for summary affirmance and issuance of the mandate. Sanofi states that Teva Pharmaceuticals USA, Inc. consents.
*389This appeal was stayed pending the court’s disposition of Sanofi-Aventis v. Apotex, 2007-1438. In Apotex, the court affirmed the district court’s ruling that Sanofi’s patent was not invalid. Sanofi states that Sanofi and Teva agree that, in light of the court’s disposition in Apotex, this appeal should be disposed of by issuance of a mandate affirming the trial court’s decision.
Accordingly,
IT IS ORDERED THAT:
(1) The motion is granted. The judgment of the United States District Court for the Southern District of New York is summarily affirmed and the mandate is issued herewith.
(2) Each side shall bear its own costs.